Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the Remarks filed 10/20/22, Applicant indicated that the Examiner overlooked the preliminary amendment and examined the wrong set of claims. 
The Examiner has withdrawn the previous rejection and has made a new rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-36 and 41-46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tirpak (2016/0192017).

As for claims 31 and 41, Tirpak discloses a method comprising: 
providing a graphical user interface for generating a collection of episodic media content (Fig. 3; [0024]); 
generating for display at the graphical user interface a selectable option to generate the collection of episodic media content by (i) recording the episodic media content, (ii) streaming the episodic media content, or (iii) a combination of recording the episodic media content and streaming the episodic media content (Referring to Fig. 2, the user can select specific episodes to be recorded and/or streamed via user-specified content sources; [0020]-[0022]); 
receiving input associated with the selectable option ([0020]-[0022]); 
determining, based on the received input, a plurality of content sources to be monitored ([0020]-[0022]); 
monitoring the plurality of content sources ([0020]-[0022]); 
in response to identifying, based on the monitoring, episodic media content matching the received input that is available in association with a content source of the plurality of content sources ([0020]-[0022]): 
updating the collection of episodic media content with the identified episodic media content ([0020]-[0022]); and 
generating for display at the graphical user interface the updated collection of episodic media content (Fig. 3; [0020]-[0022]).  

As for claims 32 and 42, Tirpak further comprising: 
generating for display at the graphical user interface an additional selectable option to generate the collection of episodic media content based on a particular season of a plurality of seasons of the episodic media content (Fig. 2; User is provided with option to selected particular season(s); [0020]-[0021]); 
receiving input associated with the additional selectable option ([0020]-[0022]); and 
performing the monitoring of the plurality of content sources based on the selectable option and the additional selectable option ([0020]-[0022]).  

As for claims 33 and 43, Tirpak discloses further comprising: 
generating for display at the graphical user interface an additional selectable option to generate the collection of episodic media content based on transactional episodic media content (pay-per-view [0018]); 
receiving input associated with the additional selectable option (User can select multiple sources [0018]-[0021]); and 
performing the monitoring of the plurality of content sources based on the selectable option and the additional selectable option ([0018]-[0021]).  

As for claims 34 and 44, Tirpak discloses further comprising: 
generating for display at the graphical user interface an additional selectable option to generate the collection of episodic media content based on only new episodic content (future broadcasts or airings) or both new and repeat episodic content ([0038], [0019]); 
receiving input associated with the additional selectable option ([0038], [0019]); and 
performing the monitoring the plurality of content sources based on the selectable option and the additional selectable option ([0038], [0019]).  

As for claims 35 and 45, Tirpak discloses: 
in response to determining the received input is associated with (i) recording the episodic media content or (ii) streaming the episodic media content, generating for display at the graphical user interface an additional selectable option (208) to select broadcast sources from which to perform the recording of the episodic media content (User selects media source preference option 208 to select broadcast sources; [0021]); 
receiving input associated with the additional selectable option ([0021]-[0022]); and 
performing the monitoring the plurality of content sources based on the selectable option and the additional selectable option ([0021]-[0022]).  

As for claims 36 and 46, Tirpak further comprising: 
in response to determining the received input is associated with (ii) streaming the episodic media content or (i) recording the episodic media content and (ii) streaming the episodic media content, generating for display at the graphical user interface an additional selectable option to select over-the-top content sources from which to perform the streaming of the episodic media content ([0018], [0021]-[0022], [0032]); 
receiving input associated with the additional selectable option ([0021]-[0022]); and 
performing the monitoring the plurality of content sources based on the selectable option and the additional selectable option ([0021]-[0022]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirpak as applied to claims 31 and 41 above, and further in view of Josephs (2011/0102683).

As for claims 37 and 47, Tirpak discloses: 
generating for display at the graphical user interface an additional selectable option to generate the collection of episodic media content based on a setting, and receiving input associated with additional selectable option and performing the monitoring the plurality of content sources based on the selectable option and the additional selectable option as discussed above, but fails to disclose generate collection of content based on a first resolution, a second resolution, or the second resolution if the first resolution of the episodic media content is not available;  
In an analogous art, Josephs discloses disclose generate collection of content based on a first resolution, a second resolution, or the second resolution if the first resolution of the episodic media content is not available (see Fig. 5; [0080]-[0081]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tirpak’s invention to include the abovementioned limitation, as taught by Josephs, for the advantage of enabling the user to easily select the desired resolution of content to be recorded. 

Claims 38 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirpak as applied to claims 31 and 41 above, and further in view of Cordray (2007/0154163).

As for claims 38 and 48, Tirpak fails to disclose: 
generating for display at the graphical user interface an additional selectable option to filter the collection of episodic media content based on the recorded episodic media content only, the episodic media content available for streaming, or all available episodic media content.  
In an analogous art, Cordray discloses:
generating for display at the graphical user interface an additional selectable option to filter the collection of episodic media content based on the recorded episodic media content only, the episodic media content available for streaming, or all available episodic media content (fig. 13; [0120], [0122], [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tirpak’s invention to include the abovementioned limitation, as taught by Cordray, for the advantage of enabling the user to customize the type of content presented for viewing. 


Claims 39 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirpak as applied to claims 31 and 41 above, and further in view of Uniyoung Kim (2018/0020259).

As for claims 39 and 49, Tirpak discloses permitting navigation through the updated collection of episodic media content ([0022]); and 
However, Tirpak fails to disclose:
in response to receiving input to navigate to an episodic media content item available for streaming: 
determining, based on frequency of use, by a user, of each streaming content source of a plurality of streaming content sources by a user, an order of the plurality of streaming content sources each determined as having the episodic media content item available for consumption; and 
generating for display an identifier of the episodic media content item and a plurality of respective identifiers of the plurality of streaming content sources, wherein the respective identifiers are arranged in the determined order.  
In an analogous art, Uniyoung Kim discloses:
in response to receiving input to navigate to an episodic media content item available for streaming: determining, based on frequency of use, by a user, of each streaming content source of a plurality of streaming content sources by a user, an order of the plurality of streaming content sources each determined as having the episodic media content item available for consumption (If media content 3334 is selected in the media content list of Fig. 33, the display unit displays the content provider list 4310 based on the number of accesses of the content provider as illustrated in fig. 45. The control unit arranged the content providers in descending order of the number of accesses. The user selects the content provider through the content provider list based on the number of accesses; [0325]); and 
generating for display an identifier of the episodic media content item and a plurality of respective identifiers of the plurality of streaming content sources, wherein the respective identifiers (4315, 4311, 4313) are arranged in the determined order (fig. 45, [0325]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tirpak’s invention to include the abovementioned limitation, as taught by Uniyoung Kim, for the advantage of enabling the user to easily locate desirable content. 


Claim(s) 40 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirpak as applied to claims claims 31 and 41 above, and further in view of Soroushian (2013/0347037).

As for claims 40 and 50, Tirpak fails to disclose: 
determining that the episodic media content item is unavailable from a streaming content source of the plurality of streaming content sources; and visually distinguishing an icon corresponding to the streaming content source to indicate unavailability from the streaming content source.
In an analogous art, Soroushian discloses:
	determining that the episodic media content item is unavailable from a streaming content source of the plurality of streaming content sources; and visually distinguishing an icon corresponding to the streaming content source to indicate unavailability from the streaming content source (Source is greyed out if unavailable [0110]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tirpak’s invention to include the abovementioned limitation, as taught by Soroushian, for the advantage of enabling the user to visually discern the availability of content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421